Citation Nr: 1432735	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  07-35 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus with eye disease and gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for rheumatism, claimed as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In connection with this appeal, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge in July 2009; a transcript of that hearing is associated with the claims file. 

In August 2009, the Board remanded this appeal for further development. 

In December 2011, the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to diabetes mellitus with eye disease and GERD, and the VHA opinion was obtained in February 2012.  In February 2012, the Board requested further clarification of, and an addendum to, the February 2012 VHA opinion.  An addendum to the VHA opinion was obtained in April 2012.  In May 2012, the Veteran and his representative were provided with a copy of the February 2012 VHA opinion and the April 2012 addendum.  In June 2012, the Veteran's representative submitted additional argument in support of the Veteran's appeal.

In July 2012, the Board again remanded this appeal for further development.  In October 2013, the Board requested VHA opinion as to the issue of entitlement to service connection for rheumatism, to include as due to Agent Orange exposure, and the VHA opinion was obtained in December 2013.  

In April 2014, the Board notified the Veteran that The American Legion indicated they were no longer representing him in his appeal.  Currently, the Veteran is unrepresented as a VA Form 21-22 from a different Veterans Service Organization has not been received.  

FINDINGS OF FACT

1.  Despite the Veteran's presumptive exposure to herbicides due to his service in the Republic of Vietnam during the Vietnam era, the preponderance of the most competent and credible evidence of record shows that hypertension is not related to service, there is no evidence of hypertension within one year of service separation, and hypertension was not caused or aggravated by a service-connected disability. 

2.  The competent, probative evidence of record fails to relate the currently-diagnosed rheumatism to service or a service-connected disability.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for rheumatism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in September 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service records, Social Security Administration (SSA) records, and VA and private records have been obtained.  The Veteran was afforded VA examinations April 2010, August 2012, September 2012, and an addendum opinion in December 2012, concerning these claims.  VHA opinions concerning his hypertension and rheumatism were also obtained in February 2012, with an addendum in April 2012, and December 2013, respectively.  There is no indication of any additional, relevant records that the RO failed to obtain.  

In obtaining the August and September 2012 VA examinations, the Board finds there was substantial compliance with the July 2012 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Service Connection - Laws and Regulations

The Veteran contends that he currently suffers from rheumatism that is the result of his exposure to Agent Orange.  He also states that his currently diagnosed hypertension is either as a result of his exposure to Agent Orange, or that it was caused or aggravated by his service-connected diabetes mellitus or GERD.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In September 2006, during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim for hypertension was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as hypertension and arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension and arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The list of diseases for which presumptive service connection is warranted due to Agent Orange exposure does not include either disability for which the Veteran is seeking service connection.  Relevant to the Veteran's appeal, note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id. 

Here, the RO already has conceded the Veteran's presumed exposure to Agent Orange.  However, hypertension and rheumatism are not included in the list of diseases presumptively associated with Agent Orange exposure in Vietnam, as listed above.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claims still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

	Hypertension

As an initial matter, the evidence of record establishes the Veteran currently suffers from hypertension.  Concerning this, a VA general medical examination shows he was first diagnosed with hypertension in January 1990.  

As for in-service incurrence, there is no indication in the Veteran's service treatment records showing evidence of hypertension.  The absence of any relevant complaints or findings during his service is probative evidence against the notion that he had hypertension while in service, albeit not altogether dispositive of whether he did or did not.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

There is also no medical evidence of hypertension in the year after the Veteran's period of service, or for many years thereafter.  As noted, the first post-service evidence of any possible hypertension, or elevated blood pressure readings, was not until 1990, many years after the Veteran's period of service. 

The record contains VA and private treatment records showing the Veteran's treatment for numerous disorders, including hypertension.  Specifically, a November 2006 treatment record from Dr. Smith shows diagnoses of hypertension and non-insulin dependent diabetes mellitus.  A March 2010 VA treatment record shows hypertension and diabetes mellitus, type II.  

The Veteran was scheduled for a VA examination in June 2010 concerning his diabetes mellitus.  At that time, the Veteran reported he was diagnosed with hypertension at the age of 35, but had been having chest pain for the last 10 years.  He described the chest pain as a substernal squeezing sensation in the middle of his chest, accompanied by non-radiating shortness of breath.  The examiner noted the Veteran was evaluated in 2002 due to complaints of shortness of breath with exertion, and that he underwent an exercise treadmill test, which was read clinically and electrocardiographically, as negative for exercise induce myocardial ischemia.  The examiner reported that a nuclear stress test and an echocardiogram were ordered.  A diagnosis of hypertension was provided.  The VA examiner stated that the hypertension predated the diagnosis of diabetes mellitus by two decades, was essential in nature, and was less likely than not secondary to diabetes mellitus.  The examiner remarked, however, that there may be an aggravation of the hypertension by the Veteran's diabetes mellitus, but that it was very hard to report the baseline manifestation of hypertension and to then extrapolate what the extent of the aggravation by diabetes was without resort to mere speculation.  The VA examiner also referred to a VA optometry consultation report that noted diagnoses including insulin dependent diabetes mellitus with mild nonproliferative diabetes retinopathy of the left eye and no retinopathy of the right eye, and hypertension.   

In December 2011, the Board requested a VHA opinion on the determinative issue of causation.  The Board noted that the June 2010 VA examiner's opinion was inadequate because it did not address whether the Veteran's hypertension was caused by exposure to Agent Orange during service or some other incident of service and that the opinion was speculative and somewhat contradictory.  

In February 2012, the requested opinion was provided.  The specialist noted the Veteran was initially diagnosed with hypertension 34 years ago, at the age of 35, which was years after his service.  The specialist also noted that diabetes was diagnosed 12 years, so hypertension predated the diagnosis of diabetes by more than 20 years.  Further, there is no documentation of diabetes associated with renal disease.  Therefore, the specialist concluded it was unlikely that the diabetes, through the development of nephropathy, is contributing to his hypertension.  The specialist also noted that the VA has not established presumptive service connection for hypertension as a result of exposure to Agent Orange.  Therefore, his hypertension is not due to his exposure to Agent Orange.  

In February 2012, the Board requested an addendum opinion from the specialist.  In April 2012 this opinion was provided.  The specialist stated that the Veteran's hypertension developed years after his military service and, therefore, she cannot offer that it is a compensable illness.  As to whether the Veteran's hypertension may be attributable to his exposure to Agent Orange, the specialist as stated that she has been unable to find published reports of scientific studies illustrating sufficient evidence of a cause and effect relationship between Agent Orange exposure and hypertension.  Further, it is established that development and control of hypertension is associated with factors such as genetics, weight, smoking and age.  Finally, the specialist again noted that hypertension is not recognized by VA as a presumptive disease associated with Agent Orange exposure.  

In September 2012, a VA examination noted the Veteran was diagnosed with hypertension in the late 1970s, per the Veteran's report.  The examiner noted the Veteran has no renal insufficiency, but has mild nephropathy with onset in May 2012, and poorly controlled diabetes.  The examiner also noted the Veteran required medication for to control his hypertension.  Following a review of the claims file, a physical examination of the Veteran and generally accepted medical principles, the examiner concluded that the Veteran's hypertension was diagnosed many years after service and not a presumptive condition due to Agent Orange exposure.  Further, the Veteran's hypertension is essential and most likely due to obesity.  As for whether the Veteran's hypertension is due to, caused by or aggravated by his service connected diabetes, the examiner stated that diabetes cannot cause hypertension and it has not aggravated it because the Veteran's blood pressure is under excellent control.  As to whether the Veteran's hypertension is due to, caused by, or aggravated by his service-connected GERD, the examiner concluded that GERD cannot cause or aggravate hypertension.  Additionally, coronary artery disease does not cause hypertension and, it was diagnosed in this Veteran until 2012.  Hence, it is unlikely that coronary artery disease caused hypertension.  In sum, there is no evidence of hypertension either by diabetes, or coronary artery disease.  Further, diabetes retinopathy and GERD neither caused nor aggravated the Veteran's hypertension.

The September 2012 VA examiner stated that the Veteran's hypertension is not due to service on all theories of entitlement.  Therefore, this VA examiner's opinion and the medical rationale of the opinion is where most of the probative value is derived, not from a mere review of the claims file, although that also is a consideration when the file contains evidence facilitating a more informed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

Regarding specifically the question of secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, however, the September 2012 VA examiner specifically determined there is no medical evidence of a nexus (i.e., link) between the Veteran's hypertension and his service-connected diabetes mellitus or GERD and offered sufficient rationale for this opinion.  Therefore, entitlement to service connection on a secondary basis is not established.  Id.  

Finally, the Board has considered the Veteran's and other lay statements in support of his claim.  The Veteran is certainly competent to state when he was initially diagnosed with this disorder and in what order he received his diagnoses of diabetes and hypertension.  Further, lay witnesses are also competent to report when they learned he was diagnosed with this disorder, or to any identifiable symptoms.  Lay persons, however, are not competent to attribute this disability to either a diagnosis of diabetes, alleged exposure to Agent Orange, or his military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He also is not competent to state what caused any underlying symptoms.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because the preponderance of the evidence shows that the Veteran's hypertension is not attributable to the Veteran's military service under any theory of entitlement, service connection must be denied. 

	Rheumatism 

Similarly, the Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of rheumatism or any rheumatic disease such as rheumatoid arthritis or polymyalgia rheumatic (PMR).  However, the Veteran's report at service separation that he had swollen and painful joints.

Since his separation from service, private and VA treatment records show treatment for multiple disorders, including possible PMR versus steroid induced myopathy; PMR; and rheumatism. 

A June 2010 VA diabetes mellitus examination report includes a notation the Veteran's claims file was reviewed.  The examiner reported that the Veteran was currently under a work-up by rheumatology, especially for proximal muscle type weakness with various etiologies under question such as PMR or steroid inducted myopathy.  The examiner reported that the work-up was still pending.  The diagnoses, at that time, referred to other disorders. 

In July 2012, the Board remanded this claim to have the Veteran undergo a VA compensation examination to determine the nature, etiology and/or onset of his claimed rheumatism, to include as due to Agent Orange exposure.  The Veteran was scheduled for this VA examination in August 2012.  At that time, despite the numerous notations in the claims file, the examiner determined the Veteran does not have rheumatoid arthritis or rheumatism.  However, an alternative diagnosis of osteoarthritis of the hands was provided.  The VA examiner did not provide an etiological opinion for the osteoarthritis diagnosis.  In December 2012, an addendum statement provided by the same VA examiner merely reiterated the September 2012 findings and again did not provide an etiological opinion.  

In November 2013, a VHA opinion was requested from an internist to determine whether the Veteran's variously diagnosed rheumatism, rheumatoid arthritis, or osteoarthritis may be attributable to his military service.  This requested opinion as obtained in December 2013.  At that time, the specialist indicated a review of the claims file was conducted, as well as medical treatise evidence.  The Veteran's in-service complaints of a painful left elbow were discussed, as well as the Veteran's indication that he did not suffer from arthritis or rheumatism, or other bone and joint symptoms.  Ultimately, the specialist concluded that the Veteran's diagnosed osteoarthritis or rheumatic diseases, including rheumatism, was less likely than not etiologically related to or had its onset during the Veteran's military service.   There are no opinions to the contrary. 

While the Veteran is competent to report that he had symptoms he felt were related to rheumatism during his active service, or since service, he is not competent to diagnose this disease as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and the medical opinion from the medical professionals in this case has not related the Veteran's rheumatism to his active service.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau, 492 F.3d at 1377.   Thus, the weight of the competent medical evidence demonstrates that the Veteran's rheumatism began many years after his active service and was not caused by any incident of service.  The Board therefore concludes that the preponderance of the evidence is against service connection for rheumatism is warranted.


ORDER

Service connection for hypertension is denied.

Service connection for rheumatism is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


